            Case 1:19-cr-00008-RDM Document 1 Filed 01/04/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                           Criminal No.:

             V.                                     Violation:

 LAFONDA LEWIS,                                     41 U.S.C. § 2102 (Procurement Integrity Act)

                  Defendant.                        Criminal Forfeiture:
                                                    18 U.S.C. § 981(a)(1)(C); 28 U.S.C. § 2461(c);
                                                    21 U.S.C. § 853(p)


                                           INFORMATION

       The United States Attorney charges that at all relevant times:

       1.         Defendant LaFonda Lewis was a Supervisory Contract Oversight Specialist at the

United States Department of Housing and Urban Development ("HUD"). Lewis has been

employed by HUD since 1990.

       2.         Charles Thomas was the sole owner and president of Company A. Company A

was a for-profit corporation incorporated in Maryland. Company A provided information

technology services to agencies of the federal government and educational services to public

school children in the Washington, D.C. metropolitan area. Company A had offices in the

District of Columbia and Virginia and dozens of employees.

                                           COUNT ONE
                                     (Procurement Integrity Act)

       3.         The allegations set forth in paragraphs one and two of this Infotniation are re-

alleged and incorporated by reference herein.

       4.         On or about August 22, 2013, in the District of Columbia and elsewhere,

defendant LaFonda Lewis, who was a present official of the United States Government, and by


                                                    1
            Case 1:19-cr-00008-RDM Document 1 Filed 01/04/19 Page 2 of 3



virtue of that office, employment, and relationship, had access to contract bid and proposal

information, and source selection information, knowingly disclosed said information before the

award of a federal procurement contract to which the information related, to wit: the

Performance Work Statement and Independent Government Cost Estimate for a pending HUD

contract.

   (Procurement Integrity Act, in violation of Title 41, United States Code, Section 2102)


                                 FORFEITURE ALLEGATION

       1.       Upon conviction of any of the offenses alleged in Counts One through Three, the

defendant shall forfeit to the United States any property, real or personal, which constitutes or is

derived from proceeds traceable to these offenses, pursuant to Title 18, United States Code, Section

981(a)(1)(C) and Title 28, United States Code, Section 2461(c). The United States will also seek

a forfeiture money judgment against the defendant in the amount of $23,055.83.

       2.       If any of the property described above as being subject to forfeiture, as a result of

any act or omission of the defendant:

                a.     cannot be located upon the exercise of due diligence;

                b.     has been transferred or sold to, or deposited with, a third party;

                c.     has been placed beyond the jurisdiction of the Court;

                d.     has been substantially diminished in value; or

                e.     has been commingled with other property that cannot be divided without

                       difficulty;

the defendant shall forfeit to the United States any other property of the defendant, up to the

value of the property described above, pursuant to Title 21, United States Code, Section 853(p).


                                                  2
        Case 1:19-cr-00008-RDM Document 1 Filed 01/04/19 Page 3 of 3



(Criminal Forfeiture, pursuant to Title 18, United States Code, Section 981(a)(1)(C), Title
 28, United Sates Code, Section 2461(c), and Title 21, United States Code, Section 853(p))



                                          JESSIE K. LIU
                                          UNITED STATES ATTORNEY


                                    By:
                                          PEfer C. Lallas
                                          Assistant United States Attorney
                                          New York Bar No. 4290623
                                          555 4th Street, N.W.
                                          Washington, D.C. 20530
                                          (202) 616-2546
                                          Peter.La11as2@usdoj.gov




                                             3
